     Case: 4:20-cv-00060-JAR Doc. #: 46 Filed: 03/13/20 Page: 1 of 4 PageID #: 305



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI

KIMBERLY M. GARDNER,                                  )
                                                      )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )        Case No. 4:20-cv-00060-JAR
                                                      )
CHARLES A. LANE, et al.,                              )
                                                      )
                                                      )
         Defendants.                                  )

    MEMORANDUM IN SUPPORT OF DEFENDANT/COUNTERCLAIMANT CHARLES
           LANE’S MOTION TO STRIKE PURSUANT TO RULE 12(f)

         Plaintiff Kimberly M. Gardner (“Ms. Gardner”) filed a complaint initiating this action

that reads much like a complicated polemic, and her First Amended Complaint(“FAC”) makes

few in any substantive changes. Like the original Complaint, the FAC appears to be crafted for

an audience other than this Court and the Defendants herein. Certainly, the FAC is neither a

“short” nor a “plain statement of [her] claim[s]”; and the majority of its allegations do not qualify

as “simple, concise and direct”. Rule 8(d)(1).1

         On the contrary, the FAC makes a wide variety of immaterial and impertinent assertions.

Illustrative examples include: allegations of a general nature regarding inequality in the St Louis

area (e.g.¶¶ 6, 22-30); allegations regarding offensive social media activity of non-parties to this

lawsuit (¶¶ 32-41); allegations regarding the death of Michael Brown, which did not occur in the

City of St. Louis (¶ 45); and self-praising allegations of “Gardner’s bold plan” that read like

campaign literature (¶¶ 53-58, 66).



1
 The paragraphs in the FAC that are immaterial or impertinent are ¶¶ 2, 6-9; 11; 22-99; 101-105 (“Offensive
Paragraphs”). See Exhibit A hereto, which contains verbatim quotes of all the specific factual allegations against
Mr. Lane in the FAC.
    Case: 4:20-cv-00060-JAR Doc. #: 46 Filed: 03/13/20 Page: 2 of 4 PageID #: 306



        All the foregoing allegations are incorporated by reference in, and thus apparently are

consciously directed at, Defendant/Counterclaimant Lane in the sole count in which he is named.

Id., Count I, ¶ 106. Yet, the only specific factual allegations concerning Mr. Lane’s supposed

misconduct remain that: he is a former officer in the St. Louis police department; who has filed a

civil suit against Mr. Gardner; lived down the street from “Dowd” when they were both younger,

made a campaign contribution to someone named Hammacher who was an opponent of Ms.

Gardner’s; is cooperating with the City Counselor’s Office in a separate lawsuit (without

describing the nature of that action); testified strangely in a deposition; and City Counselor Bush

agreed with him in his taxpayer lawsuit against Ms. Gardner. FAC, ¶¶ 19, 100. Nowhere does

the Complaint identify where, when or how Mr. Lane has conspired with any other Defendant to

violate 42 USC § 1985(2) or (3); Ex. A hereto. Further, the Complaint never specifies any

agreement to violate Ms. Gardner’s rights that Mr. Lane supposedly made with any Co-

Defendant. See White v. U.S., 7921 F. Supp. 2d 156, 161-62 (D.D. D. C. 2001) (§ 1985

pleading is defective if it lacks specifics as to agreement among defendants to violate plaintiff’s

rights).2

        These innocuous and threadbare allegations concerning Mr. Lane stand in stark contrast

to the myriad wide-ranging and convoluted allegations concerning social problems in the St.

Louis Metropolitan area and misdeeds committed by others who are nowhere alleged to have

conspired with Mr. Lane. Yet, Mr. Lane is, by Ms. Gardner’s design of her improper pleading,

caught up in a host of factual disputes that do not have the remotest connection to him. The

allegations in the Offensive Paragraphs prejudice Mr. Lane because they do not relate to the

controversy that Ms. Gardner has alleged exists between Mr. Lane and her. Stanbury v. IRS,

2
 The only allegation in the FAC as to an agreement by the Defendants is conclusory and therefore Count I of the
Complaint is fatally flawed on that basis alone. White, supra, 791 F. Supp. 2d at 162. Lane files herewith his
Motion to Dismiss Count I of the FAC.

                                                        2
 Case: 4:20-cv-00060-JAR Doc. #: 46 Filed: 03/13/20 Page: 3 of 4 PageID #: 307



221 F. 3d 1059, 1063 (8th Cir. 2000) (motion to strike lies if allegations have no relation to

controversy and cause significant prejudice to a party).

       The Offensive Paragraphs are immaterial and impertinent to Ms. Gardner’s sole claim

against Mr. Lane because they consist of allegations that are irrelevant to this Court’s resolution

of that claim. Kay v. Sunbeam Products, 2009 WL 1664624, * 1 (W.D. Mo. June 15, 2009).

Ms. Gardner’s complaint plainly violates Rules 8(d)(1) and 8(a). Mr. Lane is prejudiced by

those violations because he is forced to deal with factual assertions that are not relevant to her

claim against him. Accordingly, this Court should strike from Ms. Gardner’s FAC the Offensive

Paragraphs because they are immaterial and impertinent, prejudice Mr. Lane, and will frustrate

this Court’s orderly identification of the factual disputes that must be resolved in properly

disposing of this case. See generally Owens v. Central Bank, 2019 WL 58446, * 6 (W.D. Mo.

November 11, 2019 (discussing complaint strewn with immaterial and impertinent allegations,

and striking them to avoid unnecessary ligation of “spurious issues”).



                                              BICK & KISTNER, P.C.

                                              By:/s/ Elkin L. Kistner
                                                Elkin L. Kistner       #35287MO
                                                101 South Hanley Road, Suite 1280
                                                St. Louis, Missouri 63105
                                                Telephone: (314) 571-6823
                                                Facsimile: (314) 727-9071
                                                E-mail: elkinkis@bick-kistner.com
                                                Co-Counsel for Defendant/Counterclaimant
                                                Charles A. Lane




                                                  3
 Case: 4:20-cv-00060-JAR Doc. #: 46 Filed: 03/13/20 Page: 4 of 4 PageID #: 308




                                             PAUL MARTIN P.C.

                                             /s/ Paul Martin
                                             Paul Martin         #M34428
                                             101 S. Hanley Road, Suite 1280
                                             St. Louis, Missouri 63105
                                             (314) 805-8800
                                             (314) 727-9071 Fax
                                             paul@paulmartinpc.com
                                             Co-Counsel for Defendant/Counterclaimant
                                             Charles A. Lane


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served this 13th day of March, 2020, via electronic mail through the Court’s electronic filing
system to all counsel of record:

Thomas E. Kennedy, III
tkennedy@kennedyhuntlaw.com

Jonathan S. Abady
jabady@ecbalaw.com

Roy L. Austin, Jr.
raustin@hwglaw.com

Attorneys for Plaintiff/Counterclaim Defendant Gardner


                                             /s/ Elkin L. Kistner




                                                4
